     Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 1 of 13



                                                                   Page 1

 1         UNITED STATES DISTRICT COURT
 2         SOUTHERN DISTRICT OF NEW YORK
 3         _________________________________________________
 4
 5         DANIEL KLEEBERG, LISA STEIN, AND
           AUDREY HAYS,
 6
 7                      Plaintiffs,
 8
                      -vs-
 9         LESTER EBER, ALEXBAY, LLC, F/K/A LESTER EBER, LLC,
           ESTATE OF ELLIOT W. GUMAER, JR., AND WENDY EBER,
10
11                      Defendants,
12
           and
13
           EBER BROTHERS & CO., INC., EBER BROS. WINE & LIQUOR
14         CORP., WINE & LIQUOR METRO, INC., EBER-CONNECTICUT, LLC,
           EBER-RHODE ISLAND, LLC, EBER BROS. ACQUISITION CORP.,
15         EBER-METRO, LLC, SLOCUM & SONS OF MAINE, INC., AND
           CANANDAIGUA NATIONAL BANK & TRUST COMPANY,
16
17                     Nominal Defendants.
           _________________________________________________
18
                   Deposition of FRANK TORCHIO, held pursuant to
19         Article 31 of the Civil Practice Law and Rules, at
           Underberg and Kessler, 300 Bausch and Lomb Place,
20         Rochester, New York, on the 23rd day of August, 2019,
           commencing at 9:30 a.m., before Leah Didsbury Reporter,
21         Notary Public.
22
23
24
25
                                                                     182
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 2 of 13


                                                                 Page 2                                                                   Page 4
 1   APPEARANCES:
                                                                           1             COURT REPORTER: Do you want him to read and
 2
     BROOK & ASSOCIATES, PLLC                                              2         sign?
 3   BY: BRIAN C. BROOK, ESQ.
                                                                           3             MR. RAMSEY: Yes, please.
     100 Church Street, 8th Floor
 4   New York, New York 10007                                              4             COURT REPORTER: Usual stipulations?
     Appearing for the Plaintiffs
 5
                                                                           5             MR. RAMSEY: Other than read and sign,
 6   UNDERBERG & KESSLER, LLP                                              6         that's fine.
     BY: COLIN D. RAMSEY, Esq.
 7   50 Fountain Plaza, Suite 320                                          7             MR. BROOK: Actually, I don't as a matter
     Buffalo, New York 14202                                               8         of -- I've always been trained don't as a matter
 8   cramsey@underbergkessler.com
     Appearing for the Defendants                                          9         of what I've always been trained to do, agree to
 9                                                                        10         usual stipulations, because it seems everywhere
10   CALIHAN LAW, PC
     BY: ROBERT CALIHAN, ESQ.                                             11         usual stipulations means something different. I
11   620 Reynolds Arcade Building                                         12         agree to the federal rules of civil procedure
     16 East Main Street, Suite 620
12   Rochester, New York 14614                                            13         governing this deposition.
     rcalihan@calihanlaw.com                                              14             MR. RAMSEY: That's fine.
13   Appearing for the Gumaer Estate
14                                                                        15   (Whereupon, the following stipulations were entered into
     WOODS, OVIATT, GILMAN                                                16   by the respective parties.)
15   BY: ERIN ELMOUJI, ESQ.
     1900 Bausch and Lomb Place,                                          17
16   Rochester, New York 14604                                            18   It is hereby stipulated by and between counsel for the
     eelmouji@woodsoviatt.com
17   Appearing for Canandaigua National Bank & Trust Company              19   respective parties that the oath of the referee is
18                                                                        20   waived, filing and certification of the transcript are
     Also Present: John Herbert (telephonically)
19           Patrick Martin                                               21   waived, and all objections, except as to the form of the
20                                                                        22   question, are reserved until the time of trial.
21
22                                                                        23               FRANK TORCHIO,
23
                                                                          24   of Rochester, New York, having been first duly sworn, was
24
25                                                                        25   examined and testified as follows:

                                                                 Page 3                                                                   Page 5
 1                 INDEX TO WITNESS                                        1   EXAMINATION BY MR. BROOK:
 2                                                                         2      Q. Good morning. This is not your first time
                          PAGE
 3    FRANK TORCHIO                                                        3   being deposed, correct?
             EXAMINATION BY MR. BROOK                           5-200      4      A. Correct.
 4                                                                         5      Q. Is there anything about how this deposition
 5                                                                         6   works that you would like to go over before we begin?
 6                INDEX TO EXHIBITS                                        7      A. I don't think so.
                 (Retained by counsel)
 7                                                                         8      Q. When is the last time you were deposed?
 8    EXHIBITS       DESCRIPTION                          PAGE             9      A. Let's see. I think it was in May of this year.
 9    Exhibit 126 Expert report            8                              10      Q. All right. So if any issues come up, usually
10    Exhibit 127 Glenn Liebman report                    16              11   the biggest one is just talking over each other. I
11    Exhibit 128 Drawing                 30                              12   sometimes am a little slow to get out my question. I am
12    Exhibit 129 Eder-Goodman transaction                 41
13    Exhibit 130 Letter to Vincent DeBella               80              13   sure the court reporter will let us know, but that's just
                from Wendy Eber                                           14   human nature. So what is your understanding of what this
14                                                                        15   lawsuit is about?
      Exhibit 131 Letter to Wendy Eber from                194            16      A. Well, my understanding of my involvement in
15              Mike Gallagher                                            17   this lawsuit is to valuation, principally of
16
17                REQUESTS                                                18   Eber-Connecticut, the operating company that is owned by
18    DOCUMENT                                PAGE    LINE                19   Eber-Metro, in turn owned by Eber Wine and Liquor.
19    Bruner site                       45       16                       20      Q. Or was owned by Eber Wine and Liquor, rather?
20    Citations for number                   174    10                    21      A. Sorry. That was correct. Was owned at that
21                                                                        22   time.
22
23                                                                        23      Q. And do you understand this lawsuit is largely
24                                                                        24   about whether the transfer of Eber-Metro from Eber Wine
25                                                                        25   and Liquor to Alexbay was a valid transaction?

                                                                                                                                 2 (Pages 2 - 5)
                                                      Veritext Legal Solutions
212-267-6868                                            www.veritext.com                                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 3 of 13


                                                                 Page 70                                                                    Page 72
 1   predicated on my valuation of Connecticut.                             1   then it must be some kind of legal stuff that's going on
 2      Q. Right. I am just looking at your report                          2   here that allows you to put a wedge between Wine and
 3   Paragraph 1. I have been asked to provide an opinion                   3   Liquor -- put a wedge between Wine and Liquor that
 4   regarding the market value of equity of the capital stock              4   ultimately puts a wedge between what the beneficiaries of
 5   of Eber Brothers Wine and Liquor Metro, Inc. as of May                 5   the trust really own.
 6   23, 2012.                                                              6      Q. Right. I think -- let me help you put it in
 7      A. Right.                                                           7   perspective here. So maybe we can have a more productive
 8      Q. But in your view, the work you were focused on                   8   discussion. So Lester Eber foreclosed on debt that was
 9   was just the Eber-Connecticut asset; is that right?                    9   owned by Eber-Metro and guaranteed by Eber Wine and
10      A. If you go further, I think I actually state                     10   Liquor. And the company agreed to just give him
11   this.                                                                 11   Eber-Metro. And eliminate the debt to Eber-Metro too, as
12      Q. I don't think there is a dispute here. I am                     12   a result. So there is a legal question certainly as to
13   going to you know, I guess, what I am trying to                       13   whether that was done for fair value. Did Lester Eber,
14   understand a little better, you know, if you're really                14   given his fiduciary obligations and his various roles,
15   saying you were focused on Eber-Connecticut, then that                15   get more value by acquiring Eber-Metro through the amount
16   would make sense as to why you did not spend much of your             16   of his loans? And so that's why drawing this line here
17   report analyzing the liabilities involved here.                       17   is fairly significant. And do you understand at least
18      A. If you look at Paragraph 4, that puts my                        18   the general fact patterns as I described it?
19   analysis in perspective. So it builds up from that                    19            MR. RAMSEY: Form. Go ahead.
20   valuation. That's the valuation.                                      20      A. I am trying.
21      Q. Right.                                                          21      Q. So would you agree that if Eber-Metro did not
22      A. There is no operating asset at Metro. There is                  22   have all of the liabilities for the pension and Harris
23   no operating asset at Wine and Liquor. The only                       23   Beach that you mentioned on this chart here, then the
24   operating asset is their ownership of Eber-Connecticut.               24   value of Eber-Metro would have been significantly higher
25   So all the valuation work I did revolved around                       25   than the 3.8 million dollars in debt that you listed here

                                                                 Page 71                                                                    Page 73
 1   Eber-Connecticut.                                          1               that was owed to Lester Eber?
 2        Q. Right. And then -- but you also valued             2                          MR. RAMSEY: Form. Go ahead.
 3   Eber-Metro and Eber Wine and Liquor to the extent that     3                   A. When you say, "did not have", what do you mean
 4   you said it was they were insolvent no matter what the     4               by that?
 5   value of Eber-Connecticut was, right?                      5                   Q. Equal that it was not legally -- at the time of
 6             MR. RAMSEY: Form.                                6               the transaction it was believed that Eber-Metro would not
 7        A. I wouldn't say it that way.                        7               be liable for any of those debts.
 8        Q. No matter which valuation of yours you used for    8                   A. So --
 9   Eber-Connecticut, right?                                   9                          MR. CALIHAN: Objection.
10        A. My opinion is that the value of                   10                   Q. Let me sort of give you my take on this. And I
11   Eber-Connecticut was plus any other assets of Metro and 11                 mentioned to you before in one of your questions my
12   Wine and Liquor were less than the liabilities.           12               experience. And again, putting myself in the position of
13        Q. And do you understand why it is that I am         13               willing buyer with knowledge of all the relevant facts.
14   drawing a distinction between Eber-Metro and Eber         14               I know from experience that when you try -- when you try
15   Brothers Wine and Liquor for the liabilities?             15               to play a shell game with a PBGC about who was the
16        A. You know, I have a vague understanding that       16               controlling entity and who owns what and where does this
17   it's some kind of legal machination that's going on here. 17               liability set, you run an awful risk. I have seen it
18   From my perspective as an economist, what I am looking at18                firsthand. I worked in the case called White
19   is what I think is relevant is what the heck is the value 19               Consolidate. That is not unlike this where the company
20   to these ultimate -- the beneficiaries of this trust.     20               itself tried to say this is not -- the pension is not our
21   And in order to do that, you've got to go up the chain of 21               liability. It belongs to -- and they sold the company
22   command. Now, I understand there is some reason why it's22                 and without the liabilities. And did not have enough
23   important to assess Metro vis-à-vis Wine and Liquor. I    23               money to pay those liabilities. And said, well PBGC, you
24   don't pretend to understand that. It doesn't make         24               pick up the rest. And the PBGC said nuts to you. We're
25   economic sense to me. If it doesn't make economic sense, 25                going after you. This is fraudulent conveyance. Now,

                                                                                                                         19 (Pages 70 - 73)
                                                         Veritext Legal Solutions
212-267-6868                                               www.veritext.com                                                    516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 4 of 13


                                                     Page 74                                                          Page 76
 1   that kind of knowledge is the kind of thing that any       1        Q. Are you sure that was the case in 2012? There
 2   individual investor would reflect. So you can tell me      2    has been a number of elements of the law recently.
 3   well, you know, legally I've got a legal opinion that      3        A. My involvement going back before 2012 -- I mean
 4   says this these pension obligations don't -- have nothing  4    look, I didn't -- I don't see anything that would
 5   to do with Eber-Metro. And I can -- I feel fairly          5    contradict that. The PBGC, as far as I can see, fight
 6   confident that had they sold Eber-Metro and the proceeds 6      like a dog when you try to hide, you know, or skirt and
 7   were not enough to cover the amount of that pension,       7    force the PBGC to pay for or to be the trustee for
 8   either the PBGC is going to say you can't do this          8    pension obligations. You know, you're in for a fight. I
 9   transaction or in the case that I have seen, they go       9    guarantee that.
10   after the buyer. And say well, now you bought this.       10        Q. To what extent in connection with your work in
11   Those liabilities are now on your books and you have more 11    this case did you become familiar with the fight that
12   assets than what you just bought because you merged with 12     erupted between PBGC and the Eber entities?
13   Connecticut. So now you're on the hook to pay those.      13        A. Well, you know, I familiarized myself with some
14   And, you know, again, these kinds of quote hidden         14    of the analysis that the PBGC did. And I think there was
15   liabilities are the kind of things that are affected in   15    a document that I saw that provided some kind of -- I
16   the ultimate purchase price even if one is -- if a        16    don't know. I guess call it a settlement of some kind.
17   purchase price is offered because they-re going -- a      17    I don't know if that's the right legal term. I read
18   buyer is going to price protect themselves. They're not   18    those things.
19   going to sit there and say, I got this great legal        19        Q. For this chart, the summary of liabilities, did
20   opinion that is not going to be a problem. I can          20    you consider whether there was other obligors beyond
21   separate the assets from this pension liability.          21    Eber-Metro and Eber Wine and Liquor for any of these
22       Q. But what if it actually happened in this case?     22    debts?
23       A. What if what actually happened?                    23              MR. RAMSEY: Form.
24       Q. What if the buyer in this case, Alexbay because    24        A. No. I don't specifically recall that.
25   it bought it by giving up debt, actually believed that by 25        Q. Would that affect your analysis of the
                                                     Page 75                                                          Page 77
 1   engaging in this transaction it would acquire Eber-Metro    1   liabilities if there was a third obligor?
 2   free and clear of pension obligations, would that be        2              MR. RAMSEY: Form.
 3   relevant to your analysis?                                  3       A. Possibly.
 4             MR. RAMSEY: Form. Go ahead.                       4       Q. So are you aware of that after the Alexbay
 5       A. No. Again, if you go back to that paragraph, I       5   transfer PBGC put a lien on Eber-Metro?
 6   am talking about a willing buyer aware of the facts. You    6       A. Yes.
 7   seem to be focused on what is kind of referred to as        7       Q. Are you aware that at the same time PBGC put a
 8   specific investigators valuation as opposed to a fair       8   lien on Eber-Connecticut?
 9   market value. Again, we seem to be flipping over into       9       A. Yes. I think that is consistent with my view
10   the process as to why something was done and was it done   10   of how the PBGC operates. They take fraudulent
11   for legitimate reasons. I am out of that. That's not my    11   conveyance very seriously. If they think you're trying
12   right here.                                                12   to escape, they're going to certainly at least do that.
13       Q. You have not made any opinion on whether in         13       Q. So is it fair to say then that in addition to
14   this case because Lester Eber was a judiciary, his         14   Eber-Metro and Eber Wine and Liquor in your opinion
15   opinion of the valuation would be relevant to this         15   Eber-Connecticut was also an obligor for pension
16   litigation?                                                16   liability?
17             MR. RAMSEY: Form.                                17              MR. RAMSEY: Form.
18       A. I don't know what the judge is going to             18       A. Certainly from an investor's perspective that's
19   consider relevant or not relevant. I am telling you what   19   exactly what they are going to expect to happen.
20   is relevant to my valuation is what I have done in this    20       Q. Does it affect your ultimate valuation analysis
21   report. You know, whether Lester thought that he could     21   as to whether you put that liability in the
22   skate on the PBGC, that's Lester's view. I am telling      22   Eber-Connecticut analysis or further up the chain?
23   you as a measure of fair market value under the            23       A. So if the liabilities are at the
24   definition that I provided here an investor is going to    24   Eber-Connecticut level, that would reduce valuation for
25   take into account those obligations for sure.              25   Eber-Connecticut by the pension.

                                                                                                      20 (Pages 74 - 77)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 5 of 13


                                                                Page 78                                                                    Page 80
 1      Q. Okay. But you did not do an analysis with                       1   it really in your opinion appropriate to include that as
 2   running the numbers in that way; is that right?                       2   probable contingent liability?
 3      A. No.                                                             3      A. That's not what I said.
 4      Q. Do you think that you perhaps should have?                      4      Q. For Harris --
 5             MR. RAMSEY: Form.                                           5      A. I said that day follows night. If you tried to
 6      A. Well, I don't think -- it doesn't matter. So I                  6   separate the liabilities from the operating assets,
 7   didn't -- it's kind of like a -- what is the point? The               7   you're going to get fraudulent conveyance. An investor
 8   solvency opinion has to do with Eber-Metro and Eber Wine              8   is going to certainly reflect that. They will not say,
 9   and Liquor. For I mean -- this gets back to what I said               9   "I will roll the dice on this." No. These are serious
10   before about the economics of it. I am still a little                10   obligations. Particularly the PBGC and I would also
11   fuzzy about why the hell it matters between Eber Wine and            11   include the Teamsters in that. And the only point I
12   Liquor and Eber-Metro. But notwithstanding, to me it                 12   raise about the Harris Beach is that look, that's exactly
13   didn't really matter whether I put the liabilities of                13   what an investor is going to anticipate. You try to hide
14   Connecticut as long as they are there with Eber-Metro                14   liabilities from the assets, and this is what you're
15   when I am doing a solvency analysis of Eber-Metro that's             15   going to get. An investor knows that. You just can't
16   what counts. So it's like what's the point.                          16   ignore that. You can't put blinders on and say this
17      Q. So would you include the liabilities at each                   17   doesn't matter. Yes, it matters. It matters a lot.
18   level for the balance sheet of all three companies?                  18   Particularly with a company for which the assets are less
19      A. If the total liability is at Eber-Connecticut,                 19   than the liabilities, it matters a whole hell of a lot.
20   then I've accounted for the liability relative to                    20             MR. RAMSEY: Take another five, Brian.
21   Eber-Metro. I netted it out against the Eber-Connecticut             21      (Whereupon, Exhibit Number 130 was marked for
22   assets.                                                              22   identification at this time.)
23      Q. How do you decide where that goes?                             23      Q. Let's do one more document for now. So for the
24      A. As I said, it's difference. Not a distinction.                 24   record, I am showing you what's been previously marked as
25   It doesn't matter to me. It's an economic matter. You                25   Exhibit 73 and newly marked Exhibit 130. Have you seen

                                                                Page 79                                                                    Page 81
 1   know, what is the point to make more paper? To say well               1   either of these documents before today?
 2   if it's Eber-Connecticut then Eber-Connecticut value is               2      A. Let me read it. I think I have seen
 3   lower, but then it's the same flip side that Eber-Metro               3   Exhibit 74 before. It looks familiar. I am not sure I
 4   has less operating assets. I am not sure I understand.                4   recollect 130.
 5   I know it must make such kind of legal difference, but                5      Q. So looking at Exhibit 74 then, you see it is a
 6   from my perspective, I just don't see what the point                  6   confession of judgment signed by Wendy Eber on behalf of
 7   would be to do that analysis.                                         7   the Eber Brothers Wine and Liquor Corp. And that's as to
 8      Q. We were talking about PBGC. What about the                      8   the Teamsters liability?
 9   Teamsters liability? What is your basis for believing                 9      A. Right.
10   that is something -- that a reasonable investor would                10      Q. And that number matches within five cents the
11   attribute to Eber-Metro?                                             11   number you've got in your summary of liabilities, right?
12      A. Same basis. I think -- I know that there was a                 12      A. Yes.
13   lawsuit over payment of the Harris Beach amount. And                 13      Q. Do you see that this confession of judgment
14   they sued for fraudulent conveyance.                                 14   only as to Eber Brothers Wine and Liquor Corp and not
15      Q. Do you know the timing of those lawsuits?                      15   Eber-Metro?
16      A. That would have been a post-valuation date.                    16      A. So I think you're referring to the heading in
17      Q. Right.                                                         17   there that says the defendant is Eber Wine and Liquor
18      A. But my point is that from an investor's                        18   corporation.
19   perspective, it's like day follows night. You start                  19      Q. Yes.
20   playing around with pension obligations whether it's the             20      A. Yes. It says Eber Wine and Liquor Corporation.
21   PBGC insured and pension from Teamsters, you are going to            21   It does not say Eber-Metro.
22   price protect yourself. And I think the same holds true              22      Q. Then looking at 130. That's the exhibit in
23   with the other obligations as well.                                  23   front of you. Wendy Eber is explaining the reason for
24      Q. If a liability is contingent upon a creditor                   24   that. She says in the last paragraph, "I had modified
25   successfully pursuing a fraudulent conveyance lawsuit, is            25   the confession of judgment to reflect that it is against

                                                                                                                         21 (Pages 78 - 81)
                                                         Veritext Legal Solutions
212-267-6868                                               www.veritext.com                                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 6 of 13


                                                      Page 82                                                          Page 84
 1   Eber Brothers Wine and Liquor Corporation and not the      1        Q. Just as if you're doing a valuation based upon
 2   Eber companies." Do you see that?                          2     what people knew at the time, they wouldn't be based upon
 3       A. I see that.                                         3     what restated numbers were a year later, correct?
 4       Q. So is it your opinion that these documents          4        A. Fair enough.
 5   reflecting that the liability was only against             5        Q. So in this instance, why isn't the
 6   Eber Brothers Wine and Liquor Corp does not change your 6        determination of what the liabilities of Eber-Metro were
 7   assessment that that liability belonged to Eber-Metro?     7     something that should be based on what the understanding
 8             MR. RAMSEY: Form, legal opinion.                 8     was at the time of management and the purchaser of what
 9             MR. CALIHAN: Objection to form.                  9     the liabilities of what Eber-Metro would be?
10       A. Yeah. You keep saying belonged to. I am            10                MR. RAMSEY: Form.
11   saying that an investor is going to take that into        11        A. Because I am trying to understand how an
12   account. They are not going to put little compartments    12     investor, a willing buyer, is going to view this company.
13   and say this is not the obligation of Metro. You know,    13     That is my analysis. I mean, I don't know how else to
14   what this says, it says. It doesn't alter my opinion as   14     say that. I've said it five times now. And you keep
15   to how an investor is going to look at these kind of      15     trying to say, "Well, don't you want to value it the way
16   obligations.                                              16     that Wendy valued it?" No. That's not my task here. I
17       Q. And by these kind of obligations, do you mean      17     mean, she did what she did. She wrote what she wrote.
18   pension obligations specifically, or any debt belonging   18     Her view is what it is. I am telling you how I am doing
19   to the parent company that is transferring its            19     the valuation.
20   subsidiary?                                               20        Q. And I am just -- I am not trying to be obtuse
21       A. Most certainly it's going to reflect the           21     here. I'm trying to get a clear record. So the
22   pension, both the PBGC as well as the Teamsters, but yes. 22     reasonable investor in your view would conclude that
23   Clearly for a company that -- I say the company -- for    23     Eber-Metro would still be on the hook because upon
24   the situation where the assets of Metro are such that     24     transfer, Eber Wine and Liquor was left with insufficient
25   obligations, even if you consider them up the line, can't 25     assets to meet its debt; is that fair to say?
                                                      Page 83                                                          Page 85
 1   be covered, yes. It will. They just -- it just can't be      1      A. You're talking about all the items?
 2   ignored.                                                     2      Q. Yes.
 3       Q. Because of the likelihood of fraudulent               3      A. So number one, there is the legal determination
 4   conveyance?                                                  4   that I said before.
 5       A. That is a distinct possibility. Like I said, I        5      Q. Right.
 6   think that any time you have a situation where you're        6      A. That I have been given. Number two, it makes
 7   selling assets and you're receiving a price that is less     7   absolutely sense to me from an economic perspective.
 8   than the liabilities, that is exactly what you're going      8   That any investor is going to price protect themselves,
 9   to encounter and an investor is going to know that.          9   particularly for a company that's in financial distress.
10       Q. So focusing on Harris Beach, that's not a            10   And that I think there is no dispute. Certainly without
11   pension obligation. Does it change your conclusions in      11   question even Eber-Metro is in financial distress. And
12   any way that at the time of the Alexbay transfer in 2012    12   when you are a company in financial distress and you've
13   the only party being sued by Harris Beach and that owed     13   got liabilities attached to those assets, boy, oh boy,
14   money to Harris Beach according to its engagement           14   you know, you just can't ignore that. And that's my
15   agreement was Eber Brothers Wine and Liquor?                15   opinion. That investor would not ignore that. And would
16              MR. RAMSEY: Form. I will make the same           16   not put it in compartments notwithstanding what Wendy
17           objection. I think you're looking for a legal       17   thinks. It's interesting, but it doesn't affect my
18           conclusion here.                                    18   opinion.
19       A. Yeah. I mean -- look, I know that they did sue       19      Q. Okay. Let's take that break.
20   all the entities at some point for payment.                 20      (Whereupon, there is a short recess in the
21       Q. I do want to be clear. I am not looking for a        21   proceedings.)
22   legal conclusion because your valuation is not based upon   22      Q. Okay. So going to your report in general, you
23   what the actual law was, right? What the actual             23   did five valuation analyses for Eber-Connecticut; is that
24   liabilities were as determined by later courts, correct?    24   correct?
25       A. Fair enough.                                         25      A. Yes.

                                                                                                       22 (Pages 82 - 85)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 7 of 13


                                                        Page 86                                                          Page 88
 1      Q. But you did not offer an opinion on which of            1   transaction. That has a significant problem because of
 2   those valuation is most reliable or some combination of       2   the substantial rights. I've got two pages in my report
 3   them to arrive at a final number, did you?                    3   talking about the substantial rights. Now, I try to do a
 4      A. No. I provided a range of values from each of           4   conservative estimate as to what those rights are to come
 5   those five. The range of values results from each of          5   up with some value. But, look, for a company in
 6   those five measurements.                                      6   financial distress in particular, the preferred stock
 7      Q. Why didn't you offer an opinion on what the             7   aspect of it is going to be huge -- absolutely huge. So
 8   correct value should have been?                               8   is that a problem? Yeah. I mean you try to adjust away
 9      A. Well, in my view, the range that I developed            9   from it. That is a problem. You know, that is one of
10   and applied told me that this was an insolvent company.      10   those things that make that valuation uncertain.
11      Q. Not Eber-Connecticut though?                           11   Southern offer to a lesser extent -- the Southern offer
12      A. No. Up the chain, yes.                                 12   also has this right of first refusal that causes one to
13      Q. Right. But as we have been suggesting, there           13   do again an adjusted valuation of the Southern offer.
14   are potential questions as to whether or not the numbers     14       Q. And the Southern offer wasn't actually
15   for the debt are correct or legally relevant or something    15   accepted?
16   like that.                                                   16       A. Look, you know, the Southern offer wasn't
17              MR. RAMSEY: Form.                                 17   accepted, but I view that as a bona fide offer. And a
18      Q. So in that instance, wouldn't it be important          18   bona fide offer is a reasonable thing to use in the
19   about to what the value of Eber-Connecticut is if the        19   analysis. So I wouldn't -- I am not going to discount it
20   value would determine whether or not it was solvent --       20   because it wasn't an actual transaction. I think it's
21   the parent companies were solvent?                           21   still relevant.
22      A. You mean a point estimate?                             22       Q. Can you please explain what you mean by bona
23      Q. Yes.                                                   23   fide offer?
24      A. Well, if you want a point estimate. Just take          24       A. Well, there were something -- I think it was
25   the midpoint, that's fine.                                   25   like 14 amendments. It was far along. There was a lot
                                                        Page 87                                                          Page 89
 1       Q. Why is that appropriate?                            1      of paperwork involved -- due diligence.
 2       A. There are five measures of value. Each of them      2          Q. I mean in general what a bona fide offer is?
 3   has problems. But these are the kinds of things -- not     3      Like how does something constitute that?
 4   with understanding problems -- these are the kind of       4                MR. RAMSEY: Form.
 5   thing that investors are going to look at in formulating   5          A. I draw a distinction between, you know, saying
 6   their opinion. If you're so inclined to only want to       6      I have, you know, a preliminary offer of interest. That
 7   point an estimate, I mean, you know, in my view a          7      I wouldn't consider a bona fide offer. But if you've got
 8   reasonable range is more informative. I think it           8      a substantial amount of paperwork behind an offer with a
 9   provides more information.                                 9      lot of conditions and things that have been formulated,
10       Q. Do you think --                                    10      that to me is a bona fide offer. That's what I view
11             MR. RAMSEY: Go ahead, finish your answer. 11            anyway.
12       A. I think a reasonable range provides more           12          Q. Is a --
13   information. It is un essence the sensitivity analysis    13          A. You want me to finish my answer? I was not
14   or effective sensitivity analysis of what you were        14      done. So we can go back to any one you want to. So with
15   referring to earlier about well, is there uncertainly     15      regard to the Pole-Bridge Bowman offer, that to me has
16   with numbers. Well, the more numbers you have, the more16         problems too. It's a transaction that I am not 100
17   certain you are about what ultimately that range of value 17      percent comfortable with that being the measure of value.
18   is.                                                       18      I don't know that I would -- I think that has problems as
19       Q. Do you consider all five methods to be equally     19      well.
20   reliable?                                                 20          Q. Why aren't you comfortable with it?
21       A. You know, so first I would say that these          21          A. Well, I am concerned that it could possibly not
22   measurements are things that an investor would look at. 22        be an arm-lengths transaction. I can't make a
23   Each of these methods has problems perhaps multiple       23      determination one way or the other, but it causes me
24   problems. I think if you start with the offers or the     24      concern.
25   transactions. So start with the Eder-Goodman              25          Q. Why -- just to follow up on that, what about it

                                                                                                         23 (Pages 86 - 89)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                             516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 8 of 13


                                                      Page 90                                                          Page 92
 1   does not appear to be arm's-length?                        1     that the transaction would not be arm's-length.
 2              MR. RAMSEY: Form.                               2         Q. I am asking if the fact that there is a
 3       A. I was concerned that the company was                3     fiduciary relationship between two individuals prevents
 4   repurchased at the same price. It could be -- there        4     that transaction for being characterized as an
 5   could be explanations why that occurred, but the fact of   5     arm's-length transaction?
 6   that doesn't sound right to me.                            6                MR. RAMSEY: Form.
 7       Q. I am sorry. What do you mean by that?               7         A. I would think it would be just the opposite. I
 8       A. It was unwound.                                     8     think the fiduciary would have an obligation to make sure
 9       Q. Okay. The terms of the exercising how Wendy         9     that whatever transaction took place was a fair market
10   Eber ended up acquiring it?                               10     value unless I am missing something. You seem to have a
11       A. Yes. I didn't see anything contemporaneous to      11     different --
12   the transaction itself that could indicate this. The      12                MR. RAMSEY: I think we're in the legal
13   ultimate unwinding caused me a little bit of questioning 13             realm here.
14   whether the transaction was a pristine transaction. And   14         Q. So the term arm-length, is that fair to say
15   also problem -- the other problem I had with that is that 15     that is a term that is important to your valuation work?
16   there was a right of first refusal in that offer. So you  16         A. Well, it is a shortcut to Page 1 of my report
17   have to adjust that. Now with regard to the farmers --    17     that talks about a willing buying and willing seller with
18       Q. I just want to stay on that one for a second,      18     knowledge of all relevant facts and no compulsion to buy
19   then we will jump to the other just so the transcript     19     or compulsion to sell. And so those are the things that
20   is -- in forming your opinion, were you aware of who were 20     in my view constitute an arm's-length transaction.
21   the owners of Pole-Bridge Bowman and Partners?            21         Q. So let me pose to you the hypothetical. If the
22       A. I know that it was a gentleman named Steurm was 22        transaction was entered into between a lawyer and his
23   the principal.                                            23     client to acquire an equity interest in a company and the
24       Q. And what is your understanding of what his         24     lawyer did not actually want to buy that interest, but it
25   relationship was to the Ebers?                            25     was done for structural your purposes to benefit the
                                                      Page 91                                                          Page 93
 1      A. He was the consultant. My understanding he was         1   client, would you consider that to be an arm's-length
 2   a consultant. Maybe the term is workout consultant for       2   transaction?
 3   companies in financial distress to get to them to work       3             MR. RAMSEY: Form.
 4   out of their distress. And I think he was a lawyer.          4       A. Structural purposes to -- that's way beyond --
 5      Q. And are you aware that the Ebers have said that        5   I mean I don't know how to answer that question.
 6   he was their lawyer?                                         6   Structural purposes to benefit --
 7             MR. RAMSEY: Form.                                  7       Q. One simple thing. I will rephrase. If a
 8      A. I know he was their consultant. I don't know           8   person -- you refer to as a will buyer?
 9   that he gave legal opinions.                                 9       A. Yes.
10      Q. Would it affect your assessment of whether this       10       Q. What did the buyer actually did not have any
11   was an arm-length transaction if you found out that Glenn   11   economic interest in acquiring the equity and he did it
12   Steurm had an attorney/client relationship with the Ebers   12   solely to fulfill his legal obligation to a client.
13   individually or with one of their companies?                13             MR. RAMSEY: Form.
14      A. No, I don't think so. I am not sure why that          14       Q. Could you rely on that transaction to determine
15   would affect my view of things whether he is providing      15   the value of the equity?
16   consulting services or legal services. I am not sure        16       A. You're saying a fiduciary would have a legal
17   that matters.                                               17   obligation.
18      Q. Is a fiduciary relationship an arm-length             18       Q. I am not saying necessarily as a fiduciary. I
19   relationship in your opinion?                               19   am talking about a particular circumstance where a lawyer
20             MR. RAMSEY: Form.                                 20   decides -- a lawyer specifically says, "I do not want to
21      A. Is a fiduciary relationship an arm's-length           21   buy this, but I will do so if I have to. So that the
22   relationship? I am not sure what you mean by that.          22   sale can go through."
23      Q. Do you understand the term fiduciary                  23             MR. RAMSEY: Form.
24   relationship?                                               24       Q. Is that just impossible to believe?
25      A. The transaction -- because he is a fiduciary          25       A. It's a little hard to believe.

                                                                                                       24 (Pages 90 - 93)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 9 of 13


                                                      Page 94                                                          Page 96
 1       Q. I will show you a document.                           1   identify at an alternative purchaser of the six percent
 2       A. Okay.                                                 2   interest in the Connecticut, LLC.
 3       Q. All right. I will read for you a memo from            3              MR. RAMSEY: And what is the question.
 4   Glenn Steurm, the owner of Pole-Bridge Bowman.               4       Q. So the question is, based on the fact that
 5       A. Uh-huh.                                               5   Glenn Steurm is saying Wendy and Lester Eber and their
 6       Q. To Pat Dalton, a lawyer for Wendy and Lester          6   lawyer -- that he does not want to actually buy the six
 7   Eber and copying Wendy and Lester Eber dated May 26,         7   percent, does that sound like an arm's-length transaction
 8   2010. That is I think two days before -- two to four days    8   to you?
 9   before the effective date of the Pole-Bridge Bowman          9              MR. RAMSEY: Form. I am not sure that's an
10   transaction?                                                10           accurate interpretation.
11       A. Okay.                                                11       A. I am -- you're asking me to interpret this
12       Q. This memo states, "The current proposal is for       12   letter to mean that he does not want to buy this?
13   a single-member LLC New-co to acquire the interest and      13       Q. I am asking you if someone were to conclude --
14   that I be the only equity holder of the new LLC. Here       14   so this is a hypothetical now. If someone were to
15   are the terms that we discussed. One, New-co purchases a    15   conclude that Glenn Steurm did not actually have an
16   six percent equity interest in Connecticut for a secured    16   economic interest in purchasing the six percent equity
17   non-recourse note in the amount of blank dollars. Wendy     17   that was sold to Pole-Bridge Bowman and Partners, would
18   Eber has an exclusive right of first refusal to purchase    18   that affect your opinion of whether that was an
19   the entire equity interest from New-co. If Ms. Eber         19   arm's-length transaction?
20   does not exercise her right, then Metro has the next        20       A. It could. If there is no economic interest --
21   right of first refusal to purchase the entire equity        21              MR. RAMSEY: You've answered it. It could.
22   interest. If Metro does not exercise its right, then        22       A. It could.
23   Eder-Goodman has the final right of first refusal to        23       Q. Have you ever heard of a round-trip
24   purchase the stock. If neither Ms. Eber, Metro or           24   transaction?
25   Eder-Goodman elects their right, then New-co will be        25       A. Well, I know a round-trip transaction with
                                                      Page 95                                                          Page 97
 1   required to retain its interest. The Ms. Eber will have      1   regard to a security. You buy and then you sell it.
 2   a proxy to vote the equity interest held by New-co and a     2       Q. Are you familiar with a round-trip transaction
 3   limited Power of Attorney. I have no pride of authorship     3   in which it creates an appearance of economic substance,
 4   in this outline. If we can find a different structure        4   but in fact because money is going both ways there is no
 5   that works that would be better for me. Based on that        5   real economic substance to it?
 6   memo, does that sound like a transaction that was            6       A. Yes. I've actually offered opinions on this
 7   negotiated at arm's-length?                                  7   for the Department of Justice.
 8             MR. RAMSEY: Form.                                  8       Q. And in the case of the Pole-Bridge Bowman
 9       A. I am trying to understand. How these items            9   transaction, it was funded by the note for the same
10   that you listed to me indicated that it's not arm-length.   10   purchase price. Do you see any similarities between that
11       Q. Those items actually aren't. I was mostly            11   and a round-trip transaction?
12   doing that because you don't have the document in front     12              MR. RAMSEY: Form.
13   of you and I want to be fully transparent and read          13       A. I mean note in lieu of cash. I mean it's a
14   everything. I think the point I want to focus on is that    14   still an asset on the balance sheet for the company. So
15   you said -- I actually left out the first line. That's      15   I am not sure what you mean. That only cash counts?
16   really important. Pat, as we discussed this morning, we     16       Q. No. I am just saying if someone supposedly
17   need to identify an alternative purchaser of the six        17   purchases equity in a company, but they receive the money
18   percent interest the Connecticut, LLC. The current          18   to do that from the company itself such as a company
19   proposal is for a single-member LLC. New-co to acquire      19   receives no cash.
20   the interest and that I be the only equity holder of the    20              MR. RAMSEY: Form.
21   LLC. And then at the end he says if we can find a           21       Q. Does that affect?
22   different structure that works that would be better for     22       A. If the asset has value whether it's cash or
23   me.                                                         23   not, it shouldn't matter.
24       A. So read that first sentence again?                   24       Q. Well, okay.
25       Q. As we discussed this morning, we need to             25       A. If the buyer is providing a note saying, "I owe

                                                                                                       25 (Pages 94 - 97)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 10 of 13


                                                      Page 98                                                                    Page 100
 1   you this money." There is a note. That's my obligation       1   note?
 2   to you in lieu of giving cash. You seem to be drawing a      2      A. Right.
 3   distinction between the value of a note and the value of     3      Q. At the end of the day the only thing it can
 4   cash. Is that what you're saying?                            4   really get for that is just the shares back that is
 5       Q. I am not necessarily drawing a distinction            5   initially transferred if it were to foreclose on, right?
 6   there. What I am saying is, you know, let's step back        6      A. Where does it say that?
 7   for a minute. For what reasons does a company -- a           7      Q. It's a nonrecourse note, right?
 8   privately held company generally sell equity in a company    8      A. They couldn't pay it.
 9   that it holds?                                               9      Q. Would it matter whether Pole-Bridge Bowman had
10       A. You mean like a secondary offering?                  10   any other assets to you?
11       Q. A secondary offering or where like in this case      11      A. No. I am just questioning your -- you draw a
12   where Eber-Metro sold some of the interest it held in       12   conclusion that the only way -- you said that the only
13   Eber-Connecticut?                                           13   way is to get the shares back. And I never saw that
14       A. Well, for a secondary offering they generally        14   written anywhere.
15   are trying to sell new shares to investors too, you know,   15      Q. I realize that. And that's where I was jumping
16   for a variety of reasons. But, for example, make a          16   ahead. I may have left out some facts from here. Do you
17   capital investment of some kind. Selling shares, selling    17   know anything about Pole-Bridge Bowman and what kind of
18   existing shares held by some other entity. You know,        18   investments or businesses it was involved in?
19   selling existing shares doesn't raise any new capital per   19      A. I know it was an LLC. I know that Steurm was
20   se. Other than that, I don't know how to answer your        20   the principal of that LLC. Beyond that, I don't.
21   question as a general matter.                               21      Q. Would it affect your assessment of whether this
22       Q. Did you review the critique of this                  22   was an arm's-length deal to find out that Pole-Bridge
23   transactions economic substance from Glenn Liebman?         23   Bowman was an entity that was created with no other
24       A. Yes. My recollection is that he also had             24   assets solely for purposes of engaging in this
25   issues with regard to whether this was arm's-length.        25   transaction?

                                                      Page 99                                                                    Page 101
 1      Q. Right. And one of the things he pointed out            1              MR. RAMSEY: Form.
 2   was the interest rate on the note was only two percent       2       A. No. I don't think so.
 3   when the company was at the time borrowing money from        3       Q. So if an entity has no other assets and it's a
 4   Lester Eber at 12.5 percent. Does that make sense to         4   nonrecourse note, if the note isn't repaid, then isn't it
 5   you?                                                         5   true that the company's only recourse is to require the
 6             MR. RAMSEY: Form.                                  6   shares that it initially distributed?
 7      A. You know, I have a hard time with that. When           7       A. Well, I mean, imagine that if one state of the
 8   the company borrows money, it's paying. And it's the         8   world is where the value of the shares go up -- would the
 9   company credit that dictates the interest rate. So if a      9   LLC just say, "Oh. Okay. Here is your shares back."
10   company is in financial distress and it wants to borrow     10   Why wouldn't they just pay off the note and keep the
11   money, it's likely that it's going to pay a high interest   11   shares? That makes economic sense to me. And you're
12   rate. Now, in this case, this is an asset that is being     12   dismissing that as a possibility.
13   provided to the company. A company is not borrowing         13       Q. Well, isn't that what actually happened? The
14   this. Unless I am missing something.                        14   value of the company definitely went up once it become
15      Q. Isn't the company loaning money?                      15   profitable, right?
16      A. Huh?                                                  16       A. It became profitable, but I can't say I am
17      Q. The company is loaning money, is it not?              17   hypothesizing -- look, you said the only possible outcome
18      A. How? If it's an asset on the company's                18   is if they give the shares back. And I'm saying that
19   books -- it's giving shares to the LLC and the LLC is       19   doesn't make sense to me. I can imagine -- I am not
20   getting a note.                                             20   saying it happened. But I can imagine the state of the
21      Q. Right. So it's giving up shares that were in a        21   world where it is in the economic interest to Steurm to
22   company a going concern, right? So that comes off the       22   say, "Hey, the values of these shares is increased 10
23   balance sheet?                                              23   times what it was in 2010. Hell. Here is the money for
24      A. Yes.                                                  24   the note. We will close this off. I will take the
25      Q. And on the balance, it gets this nonrecourse          25   shares." Why not?

                                                                                                              26 (Pages 98 - 101)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 11 of 13


                                                     Page 102                                                          Page 104
 1       Q. Would it affect your assessment with whether          1              MR. RAMSEY: Form.
 2   the Pole-Bridge Bowman transaction was arm's-length if       2       A. Well, I think the question is whether the trier
 3   you were to learn that it was engaged in part to             3   of fact would conclude that it's outside of it. Not so
 4   compensate Glenn Steurm for his services?                    4   much a valuation expert. If a trier of fact concludes
 5       A. Well, I don't think that would be a sufficient,       5   that it's not arm's-length transaction, could well be I
 6   you know, indication to eliminate that as an indication      6   am not going to consider this transaction. From my
 7   of value.                                                    7   perspective, I guess I kind of take in a little different
 8       Q. Would it require an adjustment at least?              8   view of this. Like I said, the ultimate determination is
 9              MR. RAMSEY: Form.                                 9   whether it's a fair market value. And one of the things
10       A. Look, you know, you want to have an assessment       10   that is kind of interesting is whether or not the
11   as to whether it was a deal at fair market value. That's    11   valuation is within the range of other evaluations.
12   ultimately what you're talking about. Do stock              12   That's kind of interesting to me. That may not convince
13   transactions occur for parties that are consultants to      13   a trier of fact. The trier of fact says, "No. It's not
14   particularly small firms? Yes. Does it mean that they       14   arm's-length. I am not going to think about that."
15   are necessarily not an arm's-length transaction? Well,      15   Okay. So be it. Cross it off your list. But for me --
16   no. In fact, I can imagine, you know, that you would want   16   and I think for an investor it is a data point of
17   to strike a deal at fair market value. So I don't know      17   interest.
18   that I can agree that it's a de facto collusion that        18       Q. For an investor, do you believe that would be
19   someone is being -- instead of providing cash, they are     19   appropriate to rely solely on the Pole-Bridge Bowman
20   given stock in a company. I don't know that is              20   transaction as a basis for value?
21   necessarily a non-arm's-length transaction or to put        21       A. If it was determined to be non-arm's-length?
22   differently that transaction took place at something        22       Q. Either way. Just based on the facts that you
23   other than fair market value based solely on that.          23   know about the transaction where you question it, do you
24       Q. Isn't it a reason to question the fair market        24   believe that it would be appropriate for an investor to
25   value more though?                                          25   base valuations solely on that transaction and not
                                                     Page 103                                                          Page 105
 1      A. Well, it's certainly one of those indications          1   consider any other valuation method?
 2   that you are concerned about it. And that's what I said      2              MR. RAMSEY: Form. Go ahead.
 3   a minute ago, I am concerned. I think it is a                3       A. The way I can answer that question is I don't
 4   transaction that an investor is going to look at. But        4   know that I would look at any of these five alone and say
 5   with full knowledge at least of the information that I       5   that's the only thing you should look at or if that was
 6   had, yes. I would say that there are problems with it.       6   the only thing available. Is it a precise, accurate
 7   Just like there is problems with all these transactions.     7   measure of value? The only one that I really like that I
 8   I mean everything has an issue. There is no question         8   think has the least amount of problems is the Prospect
 9   about that. So that's the best way I can answer your         9   Beverage. That one -- I mean the problem with that is
10   question. It's a concern. It's a problem, but all these     10   that it's 10 years old at that time of transaction. But,
11   metrics have problems. And that's why the range is          11   you know, look at the other dates. I mean the
12   important to get a sense as to whether there is some kind   12   Eder-Goodman is four years old -- five years old.
13   of assessment of valuation range each year that allows      13       Q. You're missing -- -
14   you to draw a conclusion.                                   14       A. Six years old. Like I said before, so each of
15      Q. Just so I am clear, and correct me if I am            15   these has problems. You've got all of these right issues
16   wrong. In your opinion, the fact that the Pole-Bridge       16   in many of these transactions. The Prospect, is in my
17   Bowman transaction was in part compensation to Glenn        17   view, one of the tightest comparable transactions that I
18   Steurm would not necessarily affect any of your             18   have encountered in doing valuations.
19   calculations in terms of what the valuation would be        19       Q. Is it a coincidence that is the transaction
20   based on the Pole-Bridge transaction?                       20   that results in by far the lowest value for
21      A. No. Not in and of itself it would not.                21   Eber-Connecticut?
22      Q. But just on the broader point, if a fact-finder       22              MR. RAMSEY: Form.
23   were to conclude that a transaction was not conducted at    23       A. It is a coincidence. It turns out that way.
24   arm's-length, would that mean in your view the              24   But maybe that is not a coincidence. Maybe that really
25   transaction should be excluded from a valuation analysis?   25   reflects what the value of what Eber-Connecticut was.

                                                                                                    27 (Pages 102 - 105)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                             516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 12 of 13


                                                      Page 142                                                        Page 144
 1       Q. You just did it wrong there. It went slightly         1      A. Yes.
 2   less negative in 2010. Slightly less negative in 2011.       2      Q. Did you rely on that in any way?
 3   Slightly less negative in 2012. That's the trend as far      3      A. No.
 4   as earning goes. It doesn't jump back up, does it?           4      Q. Did you make any attempt to asses whether that
 5             MR. RAMSEY: Form. Are you testifying,              5   the information to provided to that court was accurate?
 6          Brian, or are you asking him the question?            6      A. No. I mean only to the extent that I am doing a
 7       A. I am looking at the bouncing around. It's             7   valuation with regard to Pole-Bridge Bowman, which the
 8   bouncing.                                                    8   court relied on.
 9       Q. Do you see that revenue?                              9      Q. And do you know if the court actually relied on
10       A. I see it. Do you see it? You're trying to            10   anything?
11   assess a trend here. I don't see a trend.                   11      A. I thought so. I may be mistaken, but thought
12       Q. Do you see revenue is essentially flat from          12   the transaction was the key factor that the court used.
13   2010, 2011 and 2012 right around 36.5 million dollars?      13      Q. It was disclosed to the court. But did you see
14       A. Here is what I see. I see that the beginning         14   anything indicating that the court actually looked at the
15   of this series looks like the end of the series. That's     15   papers given that it was uncontested?
16   what I see.                                                 16             MR. RAMSEY: Form.
17       Q. So you would predict based on this that in           17      A. Maybe if you show me the document, I can
18   2013 there would be another huge loss like after 2008?      18   refresh my recollection. Sitting here today, I don't
19   Is that what you're saying?                                 19   remember.
20             MR. RAMSEY: Form.                                 20      Q. Do you remember that action was not contested?
21       A. No. I said what I said. I am looking at what         21      A. I don't remember.
22   the profitability looks like in 2007 and 2008. That         22      Q. In terms of what was submitted to that court,
23   looks awfully similar to what happened in 2011 and 2012.    23   did you consider the description that Lester Eber gave to
24   So where is the trend?                                      24   the court of what Eber-Metro was worth in your analysis?
25       Q. Do you think that the Yellow Tail was going to       25             MR. RAMSEY: Form.
                                                      Page 143                                                        Page 145
 1   dual them again?                                             1       A. My valuation analysis is indicated in this
 2       A. Yellow Tail went out in 2009. That's what you         2   report. I don't remember what Lester said when
 3   just told me.                                                3   reflecting my valuation. So I would have to look at what
 4       Q. So past event couldn't reoccur, right?                4   he said. Maybe what he said is in there. I just don't
 5              MR. RAMSEY: Form.                                 5   know.
 6       A. Whether it could occur with another wine, I           6       Q. Okay. This is previously marked Exhibit 45.
 7   don't know.                                                  7   It's an affidavit from Lester Eber dated March 14, 2012.
 8       Q. Do you know whether Yellow Tail --                    8   I am going to direct your attention specifically to
 9       A. I am looking at these numbers and I don't see         9   Paragraph 6. Okay.
10   the trend that you see.                                     10       A. If you don't mind, I am going to read the
11       Q. Okay. That's fine. And as part of your               11   context of this.
12   analysis you did not attempt to determine whether Lester    12       Q. Sure. Okay.
13   and Wendy Eber were making changes in the business to       13       A. Okay.
14   improve profitability; is that right?                       14       Q. Have you seen this before today?
15              MR. RAMSEY: Form.                                15       A. I don't remember seeing this.
16       A. My analysis reflects and all these analysis          16       Q. And is there any new information in there for
17   reflects that there will be improvement in profits          17   you?
18   because it's positive equity value for Eber-Connecticut.    18       A. I don't know if this is new. It is valuing
19   So in all those scenarios, there is improvement in          19   Eber-Connecticut at 4.6 million.
20   profit.                                                     20       Q. And that's based on the Pole-Bridge Bowman
21       Q. As part of your analysis you've reviewed the         21   transaction you understand, correct?
22   May 23, 2012 order of the court in which it declared that   22       A. It doesn't say that.
23   Alexbay's acceptance of Eber-Metro's stock in               23       Q. I guess it says very recent arm's-length sales
24   satisfaction of the debt was commercially reasonable,       24   on the open market. Do you think that's referring to
25   correct?                                                    25   Pole-Bridge Bowman?

                                                                                                    37 (Pages 142 - 145)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-8 Filed 12/27/19 Page 13 of 13


                                                                Page 146                                                       Page 148
 1             MR. RAMSEY: Form.                                            1   doesn't -- no. It doesn't really affect my opinion.
 2      A. I don't know.                                                    2       Q. Okay.
 3      Q. Is it your understanding that the Pole-Bridge                    3       A. Unless I am missing something.
 4   Bowman transaction was conducted on the open market?                   4       Q. If the transaction is engaged in for the
 5      A. I think by open market it means at fair market                   5   purposes of shielding assets, doesn't that affect the
 6   value. I don't know. I am not sure what open market                    6   probability that contingent liabilities would be assessed
 7   means in this context. But does it say that Pole-Bridge                7   against it?
 8   Bowman is n here somewhere?                                            8              MR. RAMSEY: Form.
 9      Q. I am not sure it's in this document. I will                      9       A. I think if that was the -- for example, if an
10   represent to you another document filed by the lawyers                10   investor -- let's hypothetically say Lester did that, it
11   reference only the Pole-Bridge Bowman transaction and did             11   may affect his view -- specific investment view. But it
12   not reference any other transactions involving the                    12   doesn't affect, you know, what I think that a reasonable
13   company.                                                              13   investor would assess in this particular instance.
14      A. Okay.                                                           14       Q. So in your opinion, you think a reasonable
15      Q. So I want to draw your attention in particular                  15   investor would look at this transaction and think that it
16   to the last line there. It says, "Because it,                         16   would not be a successful way of shielding Eber-Metro and
17   Eber-Connecticut, is Metro's only significant asset that              17   its interest in Eber-Connecticut from the creditors of
18   79 percent interest valued 3.66 million itself                        18   Eber Brothers Wine and Liquor Corp; is that right?
19   establishes the value of Metro." So he didn't mention                 19       A. I think that's fair.
20   anything about any liabilities there, correct?                        20       Q. Now, you have done a lot of corporate
21      A. No.                                                             21   transactions and valuating them. Have you ever seen a
22      Q. Do you know why that is?                                        22   transaction with the same general setup as this, where an
23             MR. RAMSEY: Form.                                           23   officer or director of a company transfers it to himself
24      A. No.                                                             24   on the grounds that he is a creditor foreclosing on a
25      Q. Do you consider this statement by the purchaser                 25   loan that he had given to the company?
                                                                Page 147                                                       Page 149
 1   of Eber-Metro about his understanding of its value to be               1      A. It's pretty specific facts.
 2   relevant to your analysis?                                             2      Q. We can open it to officer or director.
 3       A. Well, it seems to be contradicted on its face                   3      A. Okay. I mean the best I can think of -- I have
 4   anyways. It seems to contradict what I have been                       4   been involved in cases where the company has been taken
 5   provided as a legal assumption. I don't know. I mean,                  5   private by officers or directors. And as I said, there
 6   you know, whether -- so this seems to be consistent with               6   has been cases in which in a transaction the common
 7   your legal definition as opposed to the legal definition               7   shareholders got nothing because of priority claims. But
 8   that I was provided with. But it also seems to                         8   nothing is coming to my mind about a single case that
 9   contradict what I said earlier, that an investor would                 9   contains all those facts.
10   certainly reflect those liabilities and any assessment of             10      Q. Right. I think is it fair to say the
11   Eber-Metro. Best I can do with that.                                  11   distinguishing feature is how this company was acquired
12       Q. And I think you may have answered this before,                 12   through a creditor foreclosure attempt as opposed to a
13   but I wanted to make sure I understand. In your opinion,              13   more transparent sale or purchase?
14   the purpose that Lester Eber and Eber Wine and Liquor                 14             MR. RAMSEY: Form.
15   had for entering into this transaction doesn't affect                 15      A. So you're asking me if I have been involved in
16   your valuation analysis; is that right?                               16   a case --
17       A. The purpose?                                                   17      Q. Let me step back. In those cases where
18       Q. Such if the purpose was to shield assets from                  18   management acquired the company, took it private and
19   creditors, would that affect your analysis?                           19   whatnot, is it fair to say there were a number of
20       A. I mean it doesn't affect my solvency opinion.                  20   procedural protections that were involved to ensure that
21   It doesn't affect my valuation the Eber-Connecticut.                  21   shareholders were not getting shafted?
22   Those stand independent. Whether the trier of fact                    22             MR. RAMSEY: Form.
23   somehow because of what you say is true that they think               23             MR. CALIHAN: Form.
24   this transaction should be undone accordingly -- that's               24      Q. Ensure that shareholders were not being taken
25   really a finding that the court may or may not. But it                25   advantage of?

                                                                                                             38 (Pages 146 - 149)
                                                      Veritext Legal Solutions
212-267-6868                                            www.veritext.com                                              516-608-2400
